Citation Nr: 0736162	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-12 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1966 to April 
1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2004 rating decision in which the RO denied the 
veteran's claim for service connection for PTSD.  In 
September 2004, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in February 
2005, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in March 
2005.

In September 2007 the veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  

The Board points out that, during a pre-hearing conference 
prior to the September 2007 hearing, the veteran requested a 
period of 30 days from the date of the hearing to provide 
additional documentary evidence in support of his claim on 
appeal.  The hearing transcript reflects that the undersigned 
agreed to hold the record open for 30 days for submission of 
evidence; however, to date, no additional evidence has been 
received.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  While the veteran has been diagnosed with PTSD, there is 
no objective evidence verifying that he engaged in combat 
with the enemy, and there are no service records or other 
supporting evidence corroborating the occurrence of any of 
the veteran's alleged in-service stressful experiences; the 
record also presents no basis for VA to make additional 
attempts to independently corroborate any such experience.  

CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38  
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in March and June 2004 pre-rating letters, 
the RO provided notice to the appellant regarding what 
information and evidence was needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  These VCAA 
letters specifically informed the veteran to submit any 
evidence in his possession pertinent to the claim on appeal.  
The July 2004 RO rating decision reflects the initial 
adjudication of the claim after issuance of these letters.  
Clearly, these letters meet Pelegrini's content of notice 
requirements as well as the VCAA's timing of notice 
requirement.  

The Board notes that the veteran was notified regarding the 
criteria for assignment of disability ratings, consistent 
with Dingess/Hartman, in March 2006 and January 2007 post-
rating letters.  After issuance of these letters, and 
opportunity for the veteran to respond, the May 2007 SSOC 
reflects readjudication of the claim.  Hence, the veteran is 
not shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, service personnel records, 
VA and private treatment records, and the report of a June 
2004 VA examination.  Also of record and considered in 
connection with the claim are various statements submitted by 
the veteran or by his representative, on his behalf, and a 
transcript of the September 2007 Board hearing.  

The Board recognizes that, in a January 2007 letter, the 
veteran reported that he was receiving benefits from the 
Social Security Administration (SSA).  However, as will be 
discussed below, the evidence of record establishes that the 
veteran has been diagnosed with PTSD, and his claim is being 
denied because there is no corroboration of any of his 
claimed stressful experiences.  As SSA records cannot serve 
to provide corroboration of the veteran's claimed in-service 
stressors, remand to obtain these records would impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the veteran, and is thus not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 56 
(1991).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).   Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.   
38 C.F.R. § 3.304(f) (2007).

Regarding the first requirement of 38 C.F.R. § 3.304(f), the 
claims file includes the report of a VA examination, 
conducted in June 2004, reflecting the examiner's diagnosis 
of PTSD.  (The examiner also provided other Axis I diagnoses 
of major depressive disorder and panic disorder, but both of 
these conditions were noted to be secondary to PTSD).  The 
Board finds that the diagnosis of PTSD is consistent with 
other evidence of record, including records of VA treatment 
from February 1998 to May 2006 and records of private 
treatment from March 1998 to December 1999.  Accordingly, the 
first requirement for service connection is satisfied.  

The diagnosis of PTSD notwithstanding, the Board finds that 
this claim must fail because another essential criterion for 
establishing service connection for PTSD-credible evidence 
that a claimed in-service stressor actually occurred-has not 
been met.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App.  91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v.  
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet.  
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994). 

The veteran has reported stressors related to alleged combat 
experiences in Vietnam.  In a March 2004 PTSD questionnaire 
he described his in-service stressful experiences as 
participation in three combat operations:  Cedar Ridge, the 
Tet Offensive, and Iron Triangle.  During the June 2004 VA 
examination, the veteran described numerous firefights and 
fear during his combat experience.  In a January 2007 letter 
the veteran reported stressors of Operation Cedar Falls and 
Operation Junction City.  

Despite his reports of combat participation, the veteran's 
service personnel records and DD 214 reflect that he served 
in Vietnam from November 1966 to February 1967 as a personnel 
clerk, and that he received the National Defense Service 
Medal, the Vietnam Service Medal, and the Vietnam Campaign 
Medal.  None of these medals reflects that the veteran 
engaged in combat with the enemy, and there is otherwise no 
objective evidence in this regard.  In his September 2004 NOD 
and March 2005 substantive appeal the veteran reported that 
he was awarded the Army Commendation Medal.  There is no 
evidence of this medal being awarded in the service personnel 
records.  Even if the veteran had been awarded this medal, 
without the additional "V" device, such a medal is not 
indicative of participation in combat.  The veteran reported 
in his March 2004 PTSD questionnaire that he had been awarded 
the Combat Infantryman Badge; however, there is simply no 
verification in his DD 214 or service personnel records that 
he received this award.  

Although the veteran has reported participation in several 
combat operations, including Cedar Falls, Junction City, and 
the Tet Offensive, the Campaigns section of his service 
personnel records does not list any campaigns.  Further, 
while the veteran was present in Vietnam during Operation 
Cedar Falls, which occurred in January 1967, the Board notes 
(as the RO noted) that Operation Junction City began on 
February 22, 1967, on which date the veteran's service 
personnel records reflect he was en route to Okinawa.  
Michael P. Kelley, Where We Were in Vietnam 5-98, 5-267 
(Hellgate Press 2002).  Moreover, the Tet Offensive began in 
January to 1968, long after the veteran's departure from 
Vietnam.  U.S. Army Center for Military History, available at 
http://www.army.mil/CMH/reference/vncmp.htm.  Excerpts from 
Where We Were in Vietnam and the U.S. Army Center for 
Military History website indicating the dates of these 
operations have been associated with the claims file, and the 
veteran was advised of these dates in the May 2007 SSOC.  As 
such, the veteran cannot possibly have participated in 
Operation Junction City or the Tet Offensive.  

Regarding Operation Cedar Falls, the excerpt from Where We 
Were in Vietnam reflects that the First Infantry Division 
participated, but does not list the First Admin. Co., the 
unit to which the veteran's service personnel records reflect 
he was assigned in Vietnam, as a participating unit.  Hence, 
as discussed in more detail below, there is no objective 
verification that the veteran served with the First Infantry 
Division.  

The veteran has repeatedly asserted that, while his DD 214 
and service personnel records indicate that his Military 
Occupational Specialty (MOS) was personnel clerk, that, upon 
arrival in Vietnam, he was given a change of orders and was 
assigned to the First Calvary Division and his MOS was 
changed to light infantryman and that, after a short time 
with the First Calvary Division, he was reassigned to the 
First Infantry Division, also with an MOS of light 
infantryman.  Nevertheless, there is no indication of such a 
change in assignment or MOS in the service personnel records.  
Rather, his service personnel records reflect that he was 
assigned to the First Admin. Co. from December 1966 to 
February 1967.  Moreover, while, in his NOD, the veteran 
requested that VA contact the First Infantry Division 
directly to obtain information regarding the time the 
division spent in Vietnam, corroboration of this unit's time 
in Vietnam would still not corroborate that the veteran was 
assigned to this unit.  As indicated in an April 2004 
response from the National Personnel Records Center (NPRC), 
the veteran's personnel file, indicating units of assignment, 
has been associated with the claims file.  

The Board notes the argument of the veteran's representative, 
advanced during the September 2007 hearing, that the Board 
consider Pentecost v. Principi, 16 Vet. App. 124 (2002) in 
adjudicating the claim on appeal.  In Pentecost and Suozzi v. 
Brown, 10 Vet. App. 307 (1997), it was held that specific 
evidence that a veteran was with his unit at the time of an 
attack is not required to verify that attack as a PTSD 
stressor.  See Pentecost, 16 Vet. App. at 129 (Board 
interpreted corroboration requirement too narrowly by 
requiring the veteran to corroborate his actual proximity to 
and participation in rocket attacks); Suozzi, 10 Vet. App. at 
310-11 (evidence that the veteran's company received heavy 
casualties during an attack, even without specific evidence 
of the veteran's presence with the company during that 
particular attack was sufficient to reopen his claim for 
service connection for PTSD).  

The Board finds, however, the representative's reliance on 
the above-cited cases is misplaced.  As indicated above, 
while, in this case, there is evidence verifying that the 
First Infantry Division participated in Operation Cedar Falls 
in January 1967, there is simply no objective evidence 
verifying that the veteran was even assigned to that unit.  
As such, the veteran does not meet the threshold requirement, 
implicit in the holdings of Pentecost and Suozzi, that the 
veteran, at least be assigned to the unit which participated 
in the combat or other action giving rise to the stressful 
experience for which verification is sought.  

Because the evidence in this does not support a finding that 
the veteran engaged in combat with the enemy, the Board is 
unable to accept the occurrence any of the claimed stressors 
relating to participation in and exposure to combat on the 
basis of the veteran's assertions alone; rather, there must 
be objective evidence verifying the occurrence of the claimed 
stressors.  

In this case, however, there is no such evidence to 
independently verify the occurrence of the claimed combat-
related stressors.  In this regard, the veteran's claimed 
exposure to firefights and seeing wounded soldiers and dead 
bodies are too general in nature to be independently 
verified.  While a record of VA treatment in February 2004 
reflects that the veteran showed his psychologist a photo of 
three of his buddies who were killed in Vietnam, the veteran 
has not reported the names of these individuals or the dates 
of their deaths.  In light of the general nature of the 
veteran's reported combat-related stressors, in March 2007, 
the RO's U.S. Army and Joint Services Records Research Center 
(JSRRC) Coordinator made a Formal Finding of a lack of 
information to verify stressors.  

38 C.F.R. § 3.159(c)(2)(i) provides, "In the case of records 
requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records."  VA's Adjudication Manual Rewrite, 
M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 14(d) 
(Sept. 29, 2006), states that, "at a minimum, the veteran 
must provide the following: a stressor that can be 
documented, the location where the incident took place, the 
approximate date (within a two month period) of the incident, 
and the unit of assignment at the time the stressful event 
occurred."  The veteran failed to meet these requirements, 
as he has not clearly articulated a specific, verifiable, 
incident as a stressor, but, rather, has consistently 
reported general combat action as his stressors.  For the 
foregoing reasons, the Board agrees with the RO's formal 
finding that the information provided by the veteran is 
insufficiently specific to warrant a request for verification 
of the claimed combat stressors from JSRRC.  

The Board further notes that, after the RO's March 2007 
Formal Finding of a lack of information to verify combat-
related stressors, the veteran reported two non-combat 
stressors during his September 2007 Board hearing.  He 
asserted that, that, in December 1966 or January 1967, he was 
unloading body bags from aboard ship and he dropped a body 
bag.  He stated that the gunners unzipped a bag which held a 
soldier his age and threw it on him.  He added that, when 
returning to the United States on leave, he was in the 
Seattle airport, when he sat next to an older man and told 
him he was returning from Vietnam.  The man called the 
veteran a "baby killer" and that he should be ashamed of 
himself.  The veteran reported that he felt like dying and 
went to the restroom until his flight was called.  

Unfortunately, both of the claimed non-combat stressors are 
anecdotal and, therefore, not independently verifiable.  The 
veteran has not identified anyone else who witnessed either 
of these incidents, and there would be no way for JSRRC to 
attempt to verify his accounts.  Anecdotal experiences of 
this type simply cannot be verified independently.  See 
Cohen, 10 Vet. App. at 134 ("Anecdotal incidents, although 
they may be true, are not researchable.  In order to be 
researched, incidents must be reported and documented.").  
Hence, further RO action to independently verify either 
claimed in-service stressor is not warranted. 

As a final point, the Board notes that the veteran has not 
offered any evidence, on than his own unsupported assertions, 
to verify the occurrence of any claimed combat action or in-
service stressor.  In this regard, the Board has considered 
the testimony of the veteran's wife, offered during the 
September 2007 hearing.  The veteran's wife stated that she 
had known the veteran for twelve years.  She reported that he 
would start crying in the middle of the night, two or three 
times a week.  She stated that he had previously drunk a lot 
and that, when he was drinking, he was happy, but when he was 
not, he would be quiet and want to be alone.  She reported 
that she and the veteran had shutters on their home, that she 
and the veteran could not go to social events, and that they 
could not have parties.  She added that the veteran checked 
on her when she left home and that he always wanted to be in 
the house; unable to go to the store or function socially.  
She stated that she was scared because the veteran had 
thought about taking his own life, that he felt like a 
failure, and that he could not hold a job for more than ten 
days because he could not be exposed to people.  

While the foregoing testimony presents observations of the 
veteran's symptoms, the fact that the veteran has a current 
diagnosis of PTSD has already been established.  
Significantly, the testimony of the veteran's wife does not 
serve to corroborate either the veteran's claimed 
participation in combat, or any of his reported stressors.  
In fact, during the hearing, she clearly stated that she 
could not testify about what happened to the veteran in 
service because she was not there with him, and added that 
she could not tell what triggered his PTSD.  

Accordingly, while the veteran has been diagnosed with PTSD 
by VA and private practitioners, such diagnosis is based on 
an account of unverified stressors reported by the veteran.  
See Moreau, 9 Vet. App. at 396 (credible supporting evidence 
of the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence).  
The fact remains that, in this case, there is no verified or 
verifiable stressor to support the veteran's claim.

As there is no credible evidence that any claimed in-service 
stressor occurred-an essential criterion for establishing 
service  connection for PTSD-the Board must conclude that 
the criteria for service connection for PTSD are not met, and 
that, accordingly, the claim must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of- the-doubt doctrine.  However, on these 
facts, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990). 


ORDER

Service connection for PTSD is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


